DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation “a side of the second end portion of the toner storage portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, from which claim 11 depends, has already recited “a side”.  Reference is then made to an opposite side, on which the second end portion is located.  It is unclear whether the side of claim 11 refers to the same side from claim 1.
For the purpose of examination, Examiner must construe claim 11 such that it is a different “side” with a different demarcation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., U.S.P.G. Pub. No. 2018/0017934, in view of Kim, U.S.P.G. Pub. No. 2009/0067872.
Examiner notes that there is no recited demarcation between the two claimed end “portions”.  How much of some middle “portion” is on which end “portion” is left unencumbered by the claim language.  As such, as long as an object is not exactly at the edge, and only at the edge, the unspecified demarcation can be placed such that the object is on the desired side.  Examiner has no authority to import unclaimed limitations from the Specification.
The reasoning of the rejections of claims 1, 2, 4, 5, and 9 in the Office Action dated 12/2/20 are repeated herein in their entirety without modification.
Regarding claim 11, the combination further teaches wherein the second unit includes a driving force receiving member configured to receive a driving force by which the developing roller is rotated, and wherein the driving force receiving member is provided on a side of the second end portion of the toner storage portion.  The driving force receiving member has some extent along all directions because it is a three dimensional object.  With an unspecified demarcation line between the two relevant sides, it can be placed such that this limitation is Additionally and alternatively, because it is a separate “side” from that of claim 1, a new demarcation line can always be placed to denote the extent of the new “side”.  Examiner strongly suggests limiting “portion” and providing a demarcation between the sides in the claims, and reciting whether the sides of claims 1 and 11 are the same or not.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., U.S.P.G. Pub. No. 2018/0017934, and Kim, U.S.P.G. Pub. No. 2009/0067872, in view of Maeda, U.S.P.G. Pub. No. 2004/0095454.
The combination of Abe and Kim provide a memory on one of the two frames.
Maeda teaches that by providing a memory on both the first and the second frames, the components of the cartridge can be separated, then reunited later, while maintaining the memories that permit quality printing without interruption (¶ 248).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide separate memories on both the first and second frame.  One having ordinary skill in the art at the time of effective filing would have done so in order to maintain the memories that permit quality printing without interruption.
As modified by the broad teaching of Maeda, the relevant one of the two memories meets the limitations of claims 12 and 13.
Regarding claim 14, the combination inherently teaches wherein the memory is provided on a surface of the second frame member exposed from an opening of the first frame member.  Without the memory being “exposed from an opening of the first frame member”, there could be no electrical connection between the apparatus and the memory, rendering it .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., U.S.P.G. Pub. No. 2018/0017934, and Kim, U.S.P.G. Pub. No. 2009/0067872, in view of Koyama et al., U.S.P.G. Pub. No. 2018/0275560.
The combination of Abe and Kim provide a memory on one of the two frames.
Koyama et al. teach that providing a memory on one of two integrated units is a known equivalent to providing it on the other instead (¶ 99).  For an integrated cartridge with two separable components, there are only two possibilities - a small finite number.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to try to provide a memory on one of two integrated rather than the other.  MPEP 2143 (I)(E).  Here, there are only two possibilities.  As known equivalents, there is a high probability of success with a predictable outcome.  As such, it would have been obvious to one having ordinary skill in the art at the time of effective filing to try either one of two known equivalents.


Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.
Applicant argues: the combination fails to teach unclaimed limitations
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the side on which the driving force receiving member is located) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The newly added limitations of claim 11 fail to comply with the requirements of 112(b).  It is unclear whether these refer to the same side as claim or not.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





	
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852